Salinger, J.
(dissenting). The majority opinion is„ as to one point, put on the ground that, while the present holding is in conflict with Bell v. Incorporated Town of Clarion, 113 Iowa 126, it is in accord with the later cases of Lunde v. Cudahy Pkg. Co., 139 Iowa 688, 695, and Gray v. Chicago, R. I. & P. R. Co., 160 Iowa 1. In effect, the present holding is that the Lunde case and the Gray case have overruled the Bell case. I agree that it is proposed now to overrule the Bell case, but I am not satisfied that'that case has before been overruled, nor satisfied that it should ever be overruled.
It cannot be seriously disputed that it is proposed to affirm the giving of an instruction, despite the fact that one in substance like it was disapproved in and reversed for in the Bell case. I am unable to see any substantial distinction between the instruction disapproved in the Bell case and the one it is now proposed to approve. In the case at bar, the following instruction is complained of:
“And on the question of deceased Norberg being guilty of contributory negligence as is alleged by defendant, you are instructed that, where there are no eyewitnesses as to the manner and way in which the deceased ivas conducting himself at and immediately prior to the time hé received the injuries, the law presumes that he ivas exercising such *748care and caution as men of ordinary prudence, judgment, and discretion would exercise under like or similar circumstances, and in relation to the same matters, unless the facts and circumstances shown upon the trial negative such presumption; and you should indulge in such presumption in favor of the deceased, unless the facts and circumstances developed on the trial negative such presumption.”
In the Bell case, the instruction disapproved of wras as follows:
“You are instructed that it is a recognized rule of human conduct that persons in their sober senses naturally and instinctively seek to avoid danger. The law, therefore, presumes, until the contrary appears, that the deceased, prompted by this natural instinct, did exercise care in approaching and stepping upon the sidewalk in question, where the injury occurred. But such presumption would be overcome by evidence that satisfied the minds of the jury that she ivas negligent.”
In effect, this instruction was condemned in the Bell case because of the loose use of the word “presumption;” and it was said, while it might properly be charged that the instinct of self-preservation may be considered by the jury, and that such consideration might militate against the claim that there was no evidence of freedom from contributory negligence,, yet “that is a very different thing from saying to the jury that a presumption arises therefrom requiring evidence to the satisfaction of the jury to overcome it.” It seems to me that precisely the same may rightfully be said of the instruction at bar.
The remaining question, then, is whether the Bell case has been overruled by Lunde v. Cudahy Pkg. Co., 139 Iowa 688, at 695. The decision in Gray v. Chicago, R. I. & P. R. Co., 160 Iowa 1, at 14, 15, does not particularly change the question; because it is said in the Gray case that it is treated as being “framed in language approved by this court in Lunde v. Cudahy Pkg. Co.” The instruction in-the Lunde case was this:
“Upon the question of plaintiff’s intestate’s contribu*749tory negligence, you are instructed that, where there are no eyewitnesses as to the manner in which he was conducting himself at the time he received the injuries, the law presumes that he was exercising such care and caution as men of ordinary prudence, judgment, and discretion exercise under like circumstances, and in relation to the same matters, unless the facts and circumstances shown upon the trial negative such presumption; and you should indulge in such presumption in his favor, unless the facts and circumstances developed on the trial negative such presumption.”
It seems to me to be true that this instruction does not, in any substantial respect, differ from the one at bar, nor from the one condemned' in the Bell case. And my answer to the Lunde case is that it should be overruled, because it is in conflict with the Bell case; and the Gray case should also be overruled, for the same reason. But one is not limited to that position. Whatever the Lwide case may in fact do, it does not profess to overrule the Bell case. It attempts to place the decision on peculiar and narrow ground which is not for consideration on the record now before us, and it expressly disclaims any conflict with or desire to overrule the Bell case. The ground of the decision in the Lunde case is stated to be that it is “now well settled that this burden may be met and the fact of due care may be established prima jaeie by showing that, when last seen, he was acting in the line of his duty, without any apparent negligence, and that 'there is no living witness or direct testimony as to the manner in which his death occurred. * * The instruction in the present case not only does not relieve the plaintiff from the operation of the ordinary rule, which requires her-to prove by competent evidence both the negligence of the defendant a,nd the absence of contributory negligence by the deceased, but, on the contrary,, the charge given the jury is carefully framed to prevent any confusion or misunderstanding on this point.”
And the Bell decision is differentiated as follows:
*750“It is not inconsistent with the instruction now being considered. The instruction there held to be erroneous was to the effect that, in such cases, the burden of proof, on the question of contributory negligence, is shifted to the defendant, and that the deceased would be held to have exercised due care until the conclusion is ‘overcome by evidence that satisfies the jury that he was negligent.’ ” Lunde v. Cudahy Pkg. Co., 139 Iowa 688, at 696.
I think the instruction at bar does just what the Lunde case says the Bell case rightly reverses for.
And if it comes to mere counting of noses and keeping-track of the chronology of decision, Sanderson v. Chicago, M. & St. P. R. Co., 167 Iowa 90, at 103, expressly approves the reasoning set forth in the Bell case.
All I can find in Merchants T. & S. Co. v. Chicago, R. I. P. R. Co., 170 Iowa 378, at 391, is that an instruction holding that the so-called presumption arises in the absence “of direct evidence” as to whether proper care was exercised, is fundamentally erroneous, and that the so-called presumption may be for consideration, though there be an absence of direct evidence on whether proper care was exercised.
It is suggested that, since the charge of the court repeatedly tells the jury that the burden of proof on showing freedom from contributory negligence is on the plaintiff, it may fairly be said that, if the instruction complained of be erroneous, the error is rendered harmless by these broad and specific instructions as to the burden of proof. Juries are more apt to follow what is specific, narrow, and definite than generalities which may, in fact, include a specific matter. When the juror is advised that the plaintiff has a presumption in his favor,, then, though it is possible, on close analysis, to ascertain that, notwithstanding the indulgence of such presumption, the- general burden rests on the party for whom the presumption is indulged, the broad charge mil not remove the definite statement that the party who has the burden also has a presumption in hi's favor. Indeed, it might well be understood *751that, though the plaintiff ha,d the burden of proof throughout, he discharged that burden, at least prima jade, when it is shown that no eyewitnesses were present. Moreover, it is fairly to be doubted whether the broad instruction as to burden of proof thus relied on, instead of curing the charge as to the presumption, is not, in fact and at best, the creation of a conflict in instructions.